UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 17, 2014 BCB BANCORP, INC. (Exact name of Registrant as specified in its charter) New Jersey (State or Other Jurisdiction of Incorporation) 0-50275 (Commission File Number) 26-0065262 (I.R.S. Employer Identification No.) 104-110 Avenue C, Bayonne, NJ 07002 (Address of principal executive offices) (201) 823-0700 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 17, 2014, the Board of Directors appointed Thomas P. Keating as Chief Financial Officer.Until his appointment as Chief Financial Officer, Mr. Keating was Chief Financial Officer and Chief Operating Officer with Enterprise National Bank in Kenilworth, New Jersey (2011-present).Previously Mr. Keating was employed by Pamrapo Bancorp and subsequent to its acquisition by BCB Bancorp (2009-2011).Prior thereto, Mr. Keating was Chief Financial Officer of AES Red Oak, LLC. Mr. Keating is 58 years old and beneficially owns 1,000 shares of BCB Bancorp common stock. Item 9.01. Financial Statements and Exhibits. (a) Financial statements of businesses acquired.Not Applicable. (b) Pro forma financial information.Not Applicable. (c) Shell company transactions: Not Applicable. (d) Exhibits. None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BCB BANCORP, INC. DATE: March 18, 2014 By: /s/ Donald Mindiak Donald Mindiak Chief Executive Officer (Duly Authorized Representative)
